IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARCUS FENNELL, et al. : CIVIL ACTION
v. : NO. 19-111

WARDEN DAVID PENCHISHEN, et al.

QR_DLR

AND NOW, this 30th day of April 2019, following our January 14, 2019 Order dismissing
all claims other than an Equal Protection claim (ECF Doc. No. 6), Defendants’ Motion to dismiss
the remaining Equal Protection claim (ECF Doc. No. 62), Plaintiff Tyrell Vosper’s Response (ECF
Doc. No. 65), and for reasons in the accompanying Memorandum, it is ORDERED Defendants’
Motion to dismiss (ECF Doc. No. 62) is GRANTED without prejudice for one or more of the
five Plaintiffs to join in an amended complaint filed on or before May 30, 2019, consistent with

the accompanying Memorandum.

 

KEAR’&~;E’Y, J.

